DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20100012644) in view of Barnes (US 6172338). 
Regarding claims 1 and 11, Phillips teaches a domestic home appliance, comprising:
a housing (12);
an enclosure panel (36) attached to the housing, the enclosure panel having a main body (37); and 
a heat source (28) located inside the housing,
wherein the enclosure panel has a ventilation section (38, 40) positioned within the main body,
the ventilation section has solid portions and open portions, and provides ventilation to the heat source,
the solid portions comprise a plurality of first legs extending a first length in a first direction, and a plurality of second legs extending a second length in a second direction,
the second direction is perpendicular to the first direction, 
each of the first legs has a first end and a second end, the second end being opposite the first end along the first direction,
each of the second legs has a first end and a second end, the second end being opposite the first end along the second direction,
a first one and a second one of the first legs and a first one and a second one of the second legs completely bound one of the open portions,
a third one of the second legs intersects the first one of the first legs at a first intersecting location, the first intersecting location being a location other than the first end of the first one of the first legs, and the first intersecting location being a location other than the second end of the first one of the first legs, and
a fourth one of the second legs intersects the second one of the first legs at a second intersecting location, the second intersecting location being a location other than the first end of the second one of the first legs, and the second intersecting location being a location other than the second end of the second one of the first legs,
wherein an arrangement of the solid portions and the open portions of the ventilation section forms a mesh screen having a plurality of uniformly sized, square openings (See below) [0025], the arrangement of the solid portions and the open portions of the ventilation section configured to resist deflection of the solid portions resulting from lateral force applied to the solid portions in a plane of the enclosure panel to thereby restrict penetration of an object through the open portions of the ventilation section of the enclosure panel.


Regarded the bolded section above, applicant describes a structural relationship between different members. Below is an annotated figure, wherein 21 means “second one of the first legs” and 42 means “fourth one of the second legs”. Further, the first legs extend left to right, while the second legs extend top to bottom.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (22)][AltContent: textbox (42)][AltContent: textbox (21)][AltContent: textbox (12)][AltContent: textbox (11)][AltContent: textbox (32)] 
    PNG
    media_image1.png
    93
    152
    media_image1.png
    Greyscale


Regarding the limitation defining the open portions being uniformly sized, square opening, Philips teaches this. Philips discloses that the openings within (38) and (40) can be square [0025]. The examiner notes that while Philips maybe not explicitly teach/show uniformly sized openings that are square, one with an ordinary skill in the art would render it obvious that since the rectangular openings of Fig. 1 are relatively equal in size, at least two of the disclosed-but-not-shown square openings would be equal in size as well.
Regarding the final limitation, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Phillips which is capable of being used in the intended manner, e.g., resists deflection and restricts penetration.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Phillips meets the limitations of the claim.  Moreover, no structure of Phillips prevents the recited operation.

Regarding claims 2, 3, 8, 12, 13, and 18, note the annotated figure above.
	Regarding claims 2 and 12: Note leg 32 intersecting (at the first intersecting location) 11 at a point equidistant between the first and second ends of the 11 (first one of the first legs).
	Regarding claims 3, 8, 13, and 18: Note the intersection of 42 and 21 (second intersecting location) opposing the intersection of 32 and 11 (first intersecting location) in the second direction. The examiner notes that “in the second direction”, in view of the specification, means along the second direction with the gap as the middle.
Regarding claims 4 and 14, as can be seen in Fig. 1, the holes are integral with the panel.
Regarding claims 5 and 15, note a plurality ventilation sections 38 and 40.
Regarding claims 6, 9, 10, 16, 19, and 20, Phillips teaches wherein the holes can be square [0025]. It is noted that if the holes were square, these lengths would be equal.
Regarding claims 7 and 17, Phillips does not teach this exact size. However, this is an obvious matter of design choice as applicant has failed to prove criticality and it appears to work equally well in either configuration.
Regarding claim 11, the examiner notes that applicant has claimed the enclosure panel by itself while adding the features of the housing within the preamble. However, the housing is then mentioned within the body of the claim. Therefore, the examiner has interpreted the housing and all of its components (e.g. operating panel and heat source) as being positively recited. In other words, claim 11 has the exact same scope as claim 1.
Regarding claim 21, note Fig. 5 of Phillips. (16) is the back panel and the enclosure overlaps it on at least the top and bottom.
Regarding claim 23, Phillips may not explicitly teach the use of sheet metal. Barnes teaches the use of sheet metal that is used to “generally form” oven (4). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Phillips with the sheet metal material of Barnes in order to lower costs (known in the art) and protect components (Col. 1, lines 1-12). 

Response to Arguments
Regarding Philips not teaching uniformly sized, square openings, the examiner respectfully disagrees. See the rejection above. In short, [0025] of Philips discloses square openings and 103 obviousness teaches them being uniformly sized.
Regarding Philips not being configured to resist deflection of the solid portions, the examiner respectfully disagrees. As noted above, this is a functional recitation and any physics structure would perform this on some level.  Also see MPEP 2114II, "[A]pparatus claims cover what a device is, not what a device does."  It’s noted that the claimed invention is an apparatus, and the structure is capable of meeting claimed functional limitation on some level.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762